393 So. 2d 13 (1980)
Dylon T. NICHOLS, Petitioner,
v.
FLORIDA PAROLE AND PROBATION COMMISSION, Respondent.
No. WW-287.
District Court of Appeal of Florida, First District.
November 13, 1980.
Dylon T. Nichols, pro se.
WENTWORTH, Judge.
This cause is before us upon petitioner's pro se motion to be relieved of the filing fee otherwise required by § 35.22(3), Florida Statutes, and Rule 9.110(b), Fla.R.App.P. See Latisi v. Florida Parole and Probation Commission, 382 So. 2d 1355 (Fla. 1st DCA 1980). Petitioner is incarcerated in Florida's correctional system, and has filed an affidavit indicating that he is indigent and unable to pay the filing fee otherwise required.
Subsequent to our decision in Latisi, supra, the Florida Legislature enacted Chapter 80-348, amending § 57.081(1), Florida Statutes. The bill was signed by the Governor on July 3, 1980, and became law on August 6, 1980. This enactment, relating to judicial or administrative agency proceedings, effects a change in the law which applied in Latisi and provides that:
No prepayment of costs ... is required in any action when the party has obtained a certification of indigency from the clerk in each proceeding, based on an affidavit filed with him that the applicant is indigent and unable to pay the charges otherwise payable... .
The statute further requires that the affidavit be accompanied by a written certificate from the party's counsel when the party is represented by an attorney.
Section 57.081(1), Florida Statutes (1980), provides an exemption, in "any action," from the filing fee which would otherwise be necessary, when the statutory requirements are satisfied. Where a person seeks review of an order of a lower tribunal, the motion to be relieved of costs shall be filed with the clerk of the lower tribunal. Fla.R. App.P. 9.430. Where, as in the present case, a person invokes this court's original jurisdiction pursuant to Fla.R.App.P. 9.030(b)(3), the motion shall be filed with the clerk of this court.
We hereby direct the clerk of this court to consider petitioner's motion to be relieved of costs.
En Banc. MILLS, C.J., and McCORD, ROBERT P. SMITH, Jr., ERVIN, BOOTH, LARRY G. SMITH, SHIVERS, SHAW, JOANOS and THOMPSON, JJ., concur.